Title: To Thomas Jefferson from Thomas Barclay, 19 April 1791
From: Barclay, Thomas
To: Jefferson, Thomas


[Philadelphia], 19 Apr. 1791. He called at TJ’s house on Thursday, but TJ “had just moved from the door on horseback.” He is “distressed beyond measure” to inform him of circumstances which he fears will postpone or prevent his embarking for Morocco as agreed. Messrs. Willing, Morris & Swanwick some time back began two actions against him for balances due to French & Co. of Bordeaux and to Cathalan of Marseilles by a mercantile house of L’Orient in which he unhappily was a partner while attending public business in Paris. He is bound to appear, but as proofs of the accounts—both of which are disputable—have never arrived from Europe, the trial has been postponed. He has offered Swanwick, the active prosecutor, an assignment of all his effects for general benefit of creditors but he says he is not at liberty to accept it. It appears to him and to friends he has consulted that his wisest course is to submit to bankruptcy to prevent disputable accounts from taking precedence over “others … founded in justice and equity.—This is a shocking expedient but if I go to Morocco I must adopt it.” This will take about 40 days. No vessel for Lisbon for three or four weeks, so this would only postpone voyage three weeks longer. When arrangements are made, he will depart at once if services still thought of value.—Had he known of extent of difficulties before Thursday, he would have informed TJ sooner.—The day after he last talked with TJ, he wrote Col. Humphreys to inform Chiappe of his expected arrival, so that his advice about procedure and presents could meet him on arrival in Lisbon.—He thinks the unforeseen delay and extremity to which he is driven, may make it proper to resume the commission. On this he desires TJ’s opinion and may be addressed “at Mr. Barclays No. 216 near Pine street.”
